DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 11/09/2021. Claims 1-7, 9-17, and 19-20 are pending and have been examined. Hence, this action has been made FINAL. 
All Objections/Rejections not mentioned in this OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant has amended the independent claims. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the newly added limitation of “determining, by the processing device, one or more metrics based on known information to evaluate the narrative output and adjusting one or more of a machine learning module or a narrative module based on the one or more metrics” raises new grounds for rejection. 
The Applicant uses the terms “narrative module”, “machine learning module”, “rules-based module”, and “evaluation module” which are generic placeholders having no specific structural meaning for performing the claimed function. They are modified by functional language, as they are described as being “configured to” generate narrative output, rate a similarity, compare features of entities, and evaluate a narrative output, respectively. The generic placeholders are not modified by sufficient structure, material, or acts to performing the claimed function as required by the three prong analysis in §2181(I). The presumption that §112(f) applies is overcome when the claim limitation is amended to further include the structure necessary to perform the recited function. The Examiner respectfully 
With respect claim to 1 and 11, the Applicant provides over pages 11-12 of the Remarks an overview of the currently cited prior art of record. The Applicant notes that the currently cited prior art of record does not teach or suggest “determining, by the processing device, one or more metrics based on known information to evaluate the narrative output and adjusting one or more of a machine learning module or a narrative module based on the one or more metrics” as recited in claims 1 and 11. While Thomas teaches determining by the processing device one or more metrics based on known information to evaluate the narrative output (see [0035], where the “Threshold component 177 determines whether the pairwise match result meets a threshold value. This is indicated by block 226. If so, then record matcher 172 identifies the two records as matching”). Thomas does not teach adjusting one or more of the machine learning module or a narrative module based on the one or more metrics. 
However, Thomas’ determining the metrics to evaluate the narrative output can be combined with Roberts, which also discusses the outputting of similarity scores for entity relationships, in the form of confidence and relevance scores. Roberts teaches adjusting a narrative module based on the one or more metrics (see [0157], where “By selecting a location in the two-dimensional slider 502, the user can restrict the search results that are returned (eg. adjust narrative module) by a search algorithm to results that have relevance and confidence scores (eg. metrics) above the selected thresholds.”). 
Roberts also teaches adjusting a machine learning module (see [0138], where “the results pulled into the in-progress document by a user can provide training examples for learning weights for pairwise entity coreference models. (eg. machine learning module)”, and where a classifier (eg. machine learning module) can be applied to MFCs (which are defined in [0108] as “feature vectors constructed specifically around mentions of an entity”) “that are likely to be coreferent (eg. based on the metrics), and can 
With respect to claims 5-7, 10, 14, 16, and 17, the Applicant restates the argument that the other cited references do not teach or suggest “determining, by the processing device, one or more metrics based on known information to evaluate the narrative output and adjusting one or more of a machine learning module or a narrative module based on the one or more metrics”. The Examiner respectfully submits that they are taught by the art as mentioned in claim 1, and thus are rejected for the same reason.
Hence, the Applicant’s arguments are not persuasive.

Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rules-based module”, “machine learning module”, and “narrative module” in the entity resolution system of claim 11, as well as “machine learning module” in claim 14 and “evaluation module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub No. 20160048770 A1) in view of Roberts (US Pub No. 20150324454 A1).
Regarding claim 1, Thomas et al. teaches a computer-implemented method for performing entity resolution (“A computer-implemented method for performing entity resolution” [0017])
in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device (“the processors and servers include computer processors with associated memory and timing circuitry” [0040])
the method comprising: 
receiving a data set comprising first entity features describing a first entity and second entity features describing a second entity; (“A pair of records is tokenized to form a normalized representation of an entity represented by each record.” [0009], “Entity matching component 152 first selects a pair of records 194 from its corresponding block. This is indicated by block 196 in FIG. 3. The tokenizers 164-166 in entity matching component 152 then normalize the data by generating a normalized token 168-170 for each record” [0031]) Fig 2 shows that the content within the records 160 and 162 related to the entities is compared to each other, analogous to the comparison of the features of entities 1 and 2 in the applicant’s system)
performing, by the processing device, rules-based matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more stored rules (“determining whether a learned resolution already exists for the two entities” [0009], these learned resolutions within the machine learning system are stored as rules to resolve the entities: “once the tokenizers have generated the normalized form of the record (as the entity tokens 168-170), record matcher 172 accesses the learned resolutions 140 that have already been learned by machine learning system 106” [0032]);
performing, by the processing device, a machine learning matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more machine learning algorithms (“If the threshold component 177 determines that the comparison measure does meet the threshold value, then the two records are identified as a match. This is indicated by block 220 in FIG. 3. If not, however, then weighting component 179 in record matcher 172 accesses machine learning system 106 to obtain attribute weights. This is indicated by block 222. For instance, it may be that some of the attributes are more important than others. In that case, even if all or a majority of the attributes do not match, the matching attributes may outweigh the non-matching attributes. The weights can be learned by machine learning system 106, and revised over time…weighting component 179 obtains the latest attribute weights from machine learning system 106 and combines the weighted matching attributes to obtain a pairwise match result indicative of the combination of weighted attribute matches.   [0034]);
generating, by the processing device, a narrative output based on one or more of the rules-based matching and the machine learning matching, the narrative output stating an identified relationship between the first entity and the second entity; (“an entity matching component that selects first and second records from a given block, and outputs a match result indicative of whether the first and second records resolve to a same entity” [0117]). The outputted match result is based on a rules-based matching from the previously learned resolutions. 
and providing the narrative output to a user interface (“Entity resolution system 104 illustratively resolves the various entities to identify which entities in the set of input records 138 from business system 102 actually refer to the same customer….The results of the entity resolution are provided to record update component 108 that updates the records 110 (e.g., a graph of related entities) 110. The records 110 can also be stored within, or accessible by, business system 102.Therefore, when user 120 accesses records 110 to obtain a customer entity for a given customer, the user illustratively obtains a comprehensive view for that customer, because the customer entity in records 110 will include all of the information for that customer from the various entity representations of that customer in the various systems and data sources 122-128.” [0022]). The record update component updates the relationships between entities in the business system based on the results of the entity resolution system, and this business system contains a user interface (“Architecture 100 also shows that, in one example, business system 102 generates user interface displays 116 with user input mechanisms 118 that can be accessed for interaction by user 120. User 120 can illustratively interact with the user input mechanisms 118 in order to control and manipulate business system 102” [0017]).
Thomas teaches determining by the processing device one or more metrics based on known information to evaluate the narrative output (see [0035], where the “Threshold component 177 determines whether the pairwise match result (eg. output) meets a threshold value. This is indicated by block 226. If so, then record matcher 172 identifies the two records as matching” and the result is evaluated by the threshold value, analogous to a confidence cut-off). Thomas does not teach adjusting one or more of the machine learning module or a narrative module based on the one or more metrics.
Roberts teaches adjusting a narrative module based on the one or more metrics (see [0157], where “By selecting a location in the two-dimensional slider 502, the user can restrict the search results that are returned (eg. adjust narrative module) by a search algorithm to results that have relevance and confidence scores above the selected thresholds. (eg. evaluation metrics)”). 
Roberts also teaches adjusting a machine learning module (see [0138], where “the results pulled into the in-progress document by a user can provide training examples for learning weights for pairwise entity coreference models. (eg. machine learning module)”, and where a classifier (eg. machine learning module) can be applied to MFCs (which are defined in [0108] as “feature vectors constructed specifically around mentions of an entity”) “that are likely to be coreferent (eg. a probability distribution for similarity scores), and can predict whether a user would view a particular result as redundant with an existing part of the profile or might view it as new information that fills in a knowledge gap, and therefore is useful to add to the profile. Since this structure emerges as the user builds up the in-progress document, this notion of relevance actively evolves with the profile”, and see [0112], where the model output is described as “a score or probability describing the likelihood that a human would agree that the two items are the same entity”)-
Thomas and Roberts are combinable because they both discuss similarity scores within entity relationships, and the one or more metrics for evaluating the similarity scores using thresholds, or in other words, confidence cut-offs. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ determining the metrics to evaluate the narrative output with Roberts’ adjusting of machine learning module and narrative module based on the evaluation. One would be motivated to do because using the evaluation metrics on the outputted scores “enables new forms of active machine learning” to create more user personalization (Roberts, [0138]), or in the narrative module, gives the user more control over the relevance of the information received in the output (Roberts, [0155]).

Regarding claim 2, the combination of Thomas and Roberts teaches the method of claim 1, where the one or more stored rules include definitions for known relationships, wherein the relationship between the first entity and the second entity is determined if the first entity features and the second entity features match one or more definitions. (Record matcher 172 can determine, based on the records themselves or the entity tokens, whether the two records match (and actually refer to the same entity, in this example, the same customer). In doing so, record matcher 172 can correlate the matching to already-learned resolutions [0024], record matcher 172 accesses the learned resolutions 140 that have already been learned by machine learning system 106 (which may be a supervised learning system) to determine whether the corresponding tokens have already been resolved [0032])

Regarding claim 3, the combination of Thomas and Roberts teaches the method of claim 1, where one or more machine learning algorithms comprise an algorithm to rate a similarity of the first entity features and the second entity features. (“record matcher 172 accesses the learned resolutions 140 that have already been learned by machine learning system 106 (which may be a supervised learning system) to determine whether the corresponding tokens have already been resolved… if there is no existing resolution for the two records, then record matcher 172 compares the normalized form of the records (e.g., the entity tokens 168-170) to generate a comparison measure indicative of how similar the two tokens are. This is indicated by blocks 212 and214 in FIG. 3. In one example, vector generator 175 in record matcher 172 does this by generating a comparison vector of similarity scores for each attribute 1-N in the normalized form. In one example, vector generator 175 compares each corresponding attribute to determine whether it holds an identical value. If it does, then the vector value, corresponding to that attribute, indicates that a match has occurred. If not, the vector value indicates that the attributes do not match. In another example, however, vector generator 175 does not only look for an identical match of a given pair of attributes, but it can determine how similar they are. For instance, if they differ by one letter, one character, or have other slight differences, then vector generator 175 may include a high similarity score as the vector value for that set of attributes. If they vary drastically, then the similarity score may be lower. Record matcher 172 can do this for each pair of corresponding attributes 1-N in the records themselves or in normalized form of the two records 160-162 (e.g., in tokens 168-170) to generate the comparison vector. Generating a comparison vector is indicated by block 216 in FIG. 3. Of course, record matcher 172 can generate a comparison measure indicative of how the various attributes of the two records compare to one another in other ways as well, and this is indicated by block 218.” [0032-33]). To perform entity resolution, the machine learning system uses similarity scores to compare the attributes of the entities.

Regarding claim 4, the combination of Roberts and Thomas teaches the method of claim 3, wherein generating the narrative output comprises matching the rating of similarity to known information associated with relationships (“vector generator 175 compares each corresponding attribute to determine whether it holds an identical value. If it does, then the vector value, corresponding to that attribute, indicates that a match has occurred. If not, the vector value indicates that the attributes do not match. In another example, vector generator 175 does not only look for an identical match of a given pair of attributes, but it can determine how similar they are. For instance, if they differ by one letter, one character, or have other slight differences, then vector generator 175 may include a high similarity score as the vector value for that set of attributes. If they vary drastically, then the similarity score may be lower. Record matcher 172 can do this for each pair of corresponding attributes 1-N in the records themselves or in normalized form of the two records 160-162 (e.g., in tokens 168-170) to generate the comparison vector. Generating a comparison vector is indicated by block 216 in FIG. 3. [0033]). From the known information about whether the values of the corresponding attributes to the two records match, the vector generator can also determine how similar those matching relationships are.

Regarding claim 6 and 16, the combination of Thomas et al. and Roberts et al, teaches the narrative output includes a textual message identifying a relationship between the first entity and the second entity and a confidence score. Thomas et al. teaches the identifying the relationship between entities (“outputs a match result indicative of whether the first and second records resolve to a same entity” [0117]). Thomas et al. does not teach incorporating the confidence score into the output for multiple relationships. Roberts et al. teaches the displaying of confidence scores for several search engine results related to the given entity (“Another metric for evaluating content is confidence, which refers to the statistical likelihood that a human will agree that a particular entity mention is coreferent with the entity described by the profile…a user control 500 may be provided for explicit control over the interaction between relevance and confidence as described above. This user control may be implemented, for example, as one of the search tools 426 described above, or any other user interface tool described herein…By selecting a location in the two-dimensional slider 502, the user can restrict the search results that are returned by a search algorithm to results that have relevance and confidence scores above the selected thresholds. The first axis 504 may correspond to relevance, such that moving the location 508 upward filters results to items having relevance scores over the corresponding threshold”. [0155-7])
Thomas and Roberts et al. are combinable because they both discuss the use of confidence scores in comparing entities. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas et al. to incorporate the teachings of Robert et al. by making the confidence scores computed by the entity resolution system part of the user interface. One would be motivated to do so because Robert et al ranks “the search results according to a level of confidence that the search result provides a new item of information about the entity [0011]”, which would be useful in the case that there are multiple relationships identified to the entity.

Regarding claim 7 and 17, Thomas et al. teaches the textual message comprises multiple potential relationships and the confidence score is a probability that each potential relationship is correct.  Thomas et al. teaches the identifying the relationship between entities (“outputs a match result indicative of whether the first and second records resolve to a same entity” [0117]). Thomas et al. does not teach the confidence score outputted as a probability about the correctness of multiple potential relationships. Roberts et al. teaches the confidence score as the correctness of entity relationships, by using it as a measure of coreference correctness within a subtopic containing related entities (“each subtopic 340 may capture an idea or piece of information about an entity. These subtopics 340 are generally intended to capture the imprecise way in which a user might collect information about an entity, and to this end they permit the accumulation of semistructured data from a variety of sources having a particular relationship to the entity” [0097], “With more subtopics in the profile, the system is more likely to able to resolve coreference ambiguities amongst confusable entities …When the system detects that the profile has sufficient information to unambiguously identify an entity, it switches objective functions to focus results on finding more mentions about that entity, rather than diverse results about different confusable entities. In this summary article stage, instead of showing diverse results about many related entities, the system focus on coreference correctness, as characterized by the confidence score” [0144]).
Thomas and Roberts et al. are combinable because they both discuss the use of confidence scores in comparing entities. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas et al. to incorporate the teachings of Robert et al. by using the confidence scores to evaluate entity relationships computed by the entity resolution system. One would be motivated to do so because Robert et al helps distinguish between results related to the entity and “diverse results about different confusable entities” [0144].

Regarding claim 9 and 19, the combination of Thomas and Robert teaches the method of claim 1. Thomas et al. teaches the one or more metrics comprise one or more of an entity size analysis, a confidence score distribution, and confidence cut-offs. (see [0035], where the “Threshold component 177 determines whether the pairwise match result (eg. output) meets a threshold value. This is indicated by block 226. If so, then record matcher 172 identifies the two records as matching” The threshold value mentioned is interpreted to be analogous to the confidence cut-off, covering one of the metrics listed by applicant)

Regarding claim 10, Thomas et al. teaches providing the one or more metrics to the user interface. Thomas et al. teaches the metrics of a threshold for a relevance score (“similarity measure based on a weighted combination of the vector values.” [0093], and see [0035], where the “Threshold component 177 determines whether the pairwise match result (eg. output) meets a threshold value. This is indicated by block 226. If so, then record matcher 172 identifies the two records as matching” and the result is evaluated by the threshold value, analogous to a confidence cut-off). Thomas et al. does not teach this metric outputted to the user interface. Roberts et al. teaches a way to allow the user to see results from a selected confidence and relevance score (“By selecting a location in the two-dimensional slider 502, the user can restrict the search results that are returned by a search algorithm to results that have relevance and confidence scores above the selected thresholds. The first axis 504 may correspond to relevance, such that moving the location 508 upward filters results to items having relevance scores over the corresponding threshold. If relevance and confidence scores range from zero to one, and the location 508 is set more than half way to the top (for relevance) or to the right (for confidence), then candidate results with scores less than 0.5 will be filtered out. In another aspect, instead of filtering results, the two-dimensional slider may provide weights for combining relevance and confidence into a single value by weighting them using the values from the slider and resorting the results based on the combined number.” [0157]).
Thomas and Roberts et al. are combinable because they both discuss the use of scores for entity relationships. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas et al. to incorporate the teachings of Robert et al. by adding a component of the user interface in which relevance scores can be used to control the results for related entities. One would be motivated to do so because Robert et al provides the user access to and “explicit control over” relevance scores already computed [0156].

Regarding claim 11, Thomas et al. teaches an entity resolution system (the entity resolution can be performed on any types of entities in a computer system [0017]) comprising:
a processing device and a memory comprising instructions which are executed by the processing device (Memory 21 stores computer readable instructions that, when executed by processor 17, cause the processor to perform computer-implemented steps or functions according to the instructions. [0056])
for performing entity resolution on a data set received by the entity resolution, the data set comprising at least first entity features of a first entity and second entity features of a second entity (“A pair of records is tokenized to form a normalized representation of an entity represented by each record.” [0009], Fig 2 shows that the content within the records 160 and 162 contains tokens that describe related to the entities is compared to each other, analogous to the comparison of the features of entities 1 and 2 in the applicant’s system, “A pair of records is tokenized to form a normalized representation of an entity represented by each record.” [0009], “Entity matching component 152 first selects a pair of records 194 from its corresponding block. This is indicated by block 196 in FIG. 3. The tokenizers 164-166 in entity matching component 152 then normalize the data by generating a normalized token 168-170 for each record” [0031])
the entity resolution system further comprising: a rules-based module configured to compare the first entity features to the second entity features and determine whether a rule identifies a relationship between the first entity and the second entity (“determining whether a learned resolution already exists for the two entities” [0009], these learned resolutions within the machine learning system are stored as rules to resolve the entities: “once the tokenizers have generated the normalized form of the record (as the entity tokens 168-170), record matcher 172 accesses the learned resolutions 140 that have already been learned by machine learning system 106” [0032]);
a machine learning module configured to rate a similarity of the first entity features and the second entity features (“record matcher 172 accesses the learned resolutions 140 that have already been learned by machine learning system 106 (which may be a supervised learning system) to determine whether the corresponding tokens have already been resolved… if there is no existing resolution for the two records, then record matcher 172 compares the normalized form of the records (e.g., the entity tokens 168-170) to generate a comparison measure indicative of how similar the two tokens are. This is indicated by blocks 212 and214 in FIG. 3. In one example, vector generator 175 in record matcher 172 does this by generating a comparison vector of similarity scores for each attribute 1-N in the normalized form. In one example, vector generator 175 compares each corresponding attribute to determine whether it holds an identical value. If it does, then the vector value, corresponding to that attribute, indicates that a match has occurred. If not, the vector value indicates that the attributes do not match. In another example, however, vector generator 175 does not only look for an identical match of a given pair of attributes, but it can determine how similar they are. For instance, if they differ by one letter, one character, or have other slight differences, then vector generator 175 may include a high similarity score as the vector value for that set of attributes. If they vary drastically, then the similarity score may be lower. Record matcher 172 can do this for each pair of corresponding attributes 1-N in the records themselves or in normalized form of the two records 160-162 (e.g., in tokens 168-170) to generate the comparison vector. Generating a comparison vector is indicated by block 216 in FIG. 3. Of course, record matcher 172 can generate a comparison measure indicative of how the various attributes of the two records compare to one another in other ways as well, and this is indicated by block 218.” [0032-33]). To perform entity resolution, the machine learning system uses similarity scores to compare the attributes of the entities.
and a narrative module configured to: generate a narrative output based on one or more of the rules-based module and the machine learning module, the narrative output stating an identified relationship between the first entity and the second entity; (“an entity matching component that selects first and second records from a given block, and outputs a match result indicative of whether the first and second records resolve to a same entity” [0117]). The outputted match result is based on a rules-based matching from the previously learned resolutions. 
and providing the narrative output to a user interface (“Entity resolution system 104 illustratively resolves the various entities to identify which entities in the set of input records 138 from business system 102 actually refer to the same customer….The results of the entity resolution 
are provided to record update component 108 that updates the records 110 (e.g., a graph of related entities) 110. The records 110 can also be stored within, or accessible by, business system 102.Therefore, when user 120 accesses records 110 to obtain a customer entity for a given customer, the user illustratively obtains a comprehensive view for that customer, because the customer entity in records 110 will include all of the information for that customer from the various entity representations of that customer in the various systems and data sources 122-128.” [0022]). The record update component updates the relationships between entities in the business system based on the results of the entity resolution system, and this business system contains a user interface (“Architecture 100 also shows that, in one example, business system 102 generates user interface displays 116 with user input mechanisms 118 that can be accessed for interaction by user 120. User 120 can illustratively interact with the user input mechanisms 118 in order to control and manipulate business system 102” [0017]).
Thomas teaches an evaluation module configured to determine one or more metrics based on known information to evaluate the narrative output (see [0035], where the “Threshold component 177 (eg. evaluation module) determines whether the pairwise match result (eg. output) meets a threshold value. This is indicated by block 226. If so, then record matcher 172 identifies the two records as matching” and the result is evaluated by the threshold value, analogous to a confidence cut-off). Thomas does not teach adjusting one or more of the machine learning module or a narrative module based on the one or more metrics.
Roberts teaches adjusting a narrative module based on the one or more metrics (see [0157], where “By selecting a location in the two-dimensional slider 502, the user can restrict the search results that are returned (eg. adjust narrative module) by a search algorithm to results that have relevance and confidence scores above the selected thresholds. (eg. evaluation metrics)”). 
Roberts also teaches adjusting a machine learning module (see [0138], where “the results pulled into the in-progress document by a user can provide training examples for learning weights for pairwise entity coreference models. (eg. machine learning module)”, and where a classifier (eg. machine learning module) can be applied to MFCs (which are defined in [0108] as “feature vectors constructed specifically around mentions of an entity”) “that are likely to be coreferent (eg. a probability distribution for similarity scores), and can predict whether a user would view a particular result as redundant with an existing part of the profile or might view it as new information that fills in a knowledge gap, and therefore is useful to add to the profile. Since this structure emerges as the user builds up the in-progress document, this notion of relevance actively evolves with the profile”, and see [0112], where the model output is described as “a score or probability describing the likelihood that a human would agree that the two items are the same entity”)-
Thomas and Roberts are combinable because they both discuss similarity scores within entity relationships, and the one or more metrics for evaluating the similarity scores using thresholds, or in other words, confidence cut-offs. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ determining the metrics to evaluate the narrative output with Roberts’ adjusting of machine learning module and narrative module based on the evaluation. One would be motivated to do because using the evaluation metrics on the outputted scores “enables new forms of active machine learning” to create more user personalization (Roberts, [0138]), or in the narrative module, gives the user more control over the relevance of the information received in the output (Roberts, [0155]).

Regarding claim 12, the combination of Thomas and Roberts teaches entity resolution system of claim 11, wherein the narrative output includes the output of the rules-based module if the rule that identifies the relationship between the first entity and the second entity is found (“Entity resolution system 104 illustratively resolves the various entities to identify which entities in the set of input records 138 from business system 102 actually refer to the same customer. They can do this by correlating the records to previously learned resolutions 140” [0022]). The record update component updates the relationships between entities in the business system based on the results of the entity resolution system, and this business system contains a user interface (“Architecture 100 also shows that, in one example, business system 102 generates user interface displays 116 with user input mechanisms 118 that can be accessed for interaction by user 120. User 120 can illustratively interact with the user input mechanisms 118 in order to control and manipulate business system 102” [0017]).

Regarding claim 13, the combination of Thomas and Roberts teaches entity resolution system of claim 11, wherein generating the narrative output comprises matching the rating of similarity from the machine learning module to known information associated with relationships (“vector generator 175 compares each corresponding attribute to determine whether it holds an identical value. If it does, then the vector value, corresponding to that attribute, indicates that a match has occurred. If not, the vector value indicates that the attributes do not match. In another example, vector generator 175 does not only look for an identical match of a given pair of attributes, but it can determine how similar they are. For instance, if they differ by one letter, one character, or have other slight differences, then vector generator 175 may include a high similarity score as the vector value for that set of attributes. If they vary drastically, then the similarity score may be lower. Record matcher 172 can do this for each pair of corresponding attributes 1-N in the records themselves or in normalized form of the two records 160-162 (e.g., in tokens 168-170) to generate the comparison vector. Generating a comparison vector is indicated by block 216 in FIG. 3. [0033]). From the known information about whether the values of the corresponding attributes to the two records match, the vector generator can also determine how similar those matching relationships are.

Regarding claim 15, the combination of Thomas and Roberts teaches entity resolution system of claim 11, wherein the narrative output comprises an identification of the source of an identified relationship, the source being one or more of the rules-based module or the machine learning module (“Entity resolution system 104 illustratively resolves the various entities to identify which entities in the set of input records 138 from business system 102 actually refer to the same customer. They can do this by correlating the records to previously learned resolutions 140, and using search results from search engine 112 that searches web content 114.” [0022]). The entities are correlated to learned resolutions or search result, and the user can search the outputted entities and relationships, which are indirectly sourced from the record update component and machine learning system through the link between the business and entity resolution systems.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Roberts and further in view of the 2018 journal article “Approximate Ranking from Pairwise Comparisons” by Heckel, Simchowitz, Ramchandran, & Wainwright, henceforth “Heckel et al.”
Regarding claim 5 and 14, Thomas et al. teaches a pairwise comparison between the attributes of the two entities conducted using machine learning for determining that the first entity and the second entity have a given relationship. (“weighting component 179 in record matcher 172 accesses machine learning system 106 to obtain attribute weights. This is indicated by block 222. For instance, it may be that some of the attributes are more important than others. In that case, even if all or a majority of the attributes do not match, the matching attributes may outweigh the non-matching attributes. The weights can be learned by machine learning system 106, and revised over time. Therefore, in one example, weighting component 179 obtains the latest attribute weights from machine learning system 106 and combines the weighted matching attributes to obtain a pairwise match result indicative of the combination of weighted attribute matches. This is indicated by block 224.” [0034]). 
However, while Thomas et al. do not explicitly mention a probability, a pairwise matching is often represented in probabilities. Heckel et al. teaches, “A common problem in machine learning is to
rank a set of n items based on pairwise comparisons. Here ranking refers to partitioning the items into sets of pre-specified sizes according to their scores, which includes identification of the top-k items as the most prominent special case. The score of a given item is defined as the probability that it beats a randomly chosen other item.” (Heckel et al, p. 1). Considering the applicant’s own pairwise distance matrix 600 of Fig 6 contains ratings from 0-1, it is obvious that the Thomas et al.’s pairwise match result would be expressed using probabilities.
Thomas and Heckel et al. are combinable because they both discuss the use of machine learning for pairwise comparison. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas et al. to incorporate the teachings of Heckel et al. by conduct a pairwise comparison within a machine learning algorithm to determine a probability that the first entity and the second entity have a given relationship. One would be motivated to do so because Heckel et al.’s definition of comparison scores show that a pairwise comparison like the one in Thomas et al. would likely enumerate probabilities (Heckel, p. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM.

/SARVAJNA KALVA/Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659